Citation Nr: 1107977	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
bilateral hips, claimed as bone loss of the right and left hip.

4.  Entitlement to service connection for arthritis of the 
bilateral knees, claimed as bone loss of the right and left leg.

5.  Entitlement to service connection for neuropathy of the right 
and left hand.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for ischemic heart disease, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active military service from January 1967 
to January 1969.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 rating 
decision issued by the RO, which denied the Veteran's claims for 
service connection for diabetes mellitus, to include as secondary 
to herbicide exposure; erectile dysfunction; hearing loss; 
tinnitus; arthritis of the bilateral hips; arthritis of the 
bilateral knees; neuropathy of the right and left hand; sleep 
apnea; and PTSD.

Following the Veteran's testimony before the undersigned Veterans 
Law Judge (VLJ) in a hearing at the RO in November 2008 
(transcript of the hearing is of record), in February 2009, the 
Board denied the Veteran's claims for service connection for 
diabetes mellitus, to include as secondary to herbicide exposure; 
erectile dysfunction; hearing loss; tinnitus; arthritis of the 
bilateral hips; arthritis of the bilateral knees; neuropathy of 
the right and left hand; sleep apnea; and PTSD.  The Veteran 
appealed the decision to the United States Court of Appeals for 
Veterans Claim (Court).  In September 2010, the Court issued a 
single judge memorandum decision vacating the February 2009 
decision with regard to the issues of hearing loss; tinnitus; 
arthritis of the bilateral hips; arthritis of the bilateral 
knees; neuropathy of the right and left hand; sleep apnea; and 
PTSD and remanded the matter for further development.  The Court 
did not disturb the February 2009 decision with regard to the 
finding that the Veteran had withdrawn his claims for service 
connection for diabetes mellitus, to include as secondary to 
herbicide exposure and erectile dysfunction

Also before the Board is an appeal of a July 2010 rating decision 
issued by the RO which, in pertinent part, denied the Veteran's 
claim for service connection for ischemic heart disease, to 
include as secondary to herbicide exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the September 2010 single judge memorandum decision, the Court 
found that in the February 2009 decision, the Board failed to 
give adequate reasons and bases to support its decision.  
Specifically, the Court found that the Board failed to adequately 
explain why VA examinations addressing the etiology of the 
claimed hearing loss; tinnitus; arthritis of the bilateral hips; 
arthritis of the bilateral knees; neuropathy of the right and 
left hand; sleep apnea; and PTSD disorders were unnecessary in 
light of the Veteran's various lay statements indicating a 
possible relationship between the claimed disorders and the 
Veteran's period of service.  

Service personnel records note that prior to service, the Veteran 
was employed for nine months as an auxiliary equipment operator 
at a power plant where he ran auxiliary steam equipment.

Prior to service, the Veteran underwent two pre-induction 
audiometric examinations.  It should be noted that before 
November 1967, service departments used ASA units to record 
puretone sensitivity thresholds in audiometric measurement.  VA 
currently uses ISO (ANSI) units.  For purposes of comparison 
between the service audiometric data and more recent VA 
audiometric data, the table below shows the ASA measurements 
recorded in service, with the comparable ISO (ANSI) measurements 
in adjacent parentheses.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
July 1965

RIGHT
15 (30)
15 (25)
15 (25)
*
*

LEFT
15 (30)
15 (20)
15 (25)
*
*
October 
1966

RIGHT
20 (35)
5 (15)
0 (10)
5 (15)
10 (15)

LEFT
15 (30)
5 (15)
0 (10)
15 (25)
45 (50)

*The July 1965 audiometric examination lists results of "15" 
for the right and left ear; however, the number is divided by the 
vertical line separating the 3000 and 4000 Hertz columns.  
Nevertheless, whether the examiner intended to list 15 (25) for 
each ear under 3000 Hertz, or 15 (20) for each ear for 4000 
Hertz, the results of the July 1965 examination do not equate to 
impaired hearing for VA purposes.

In the October 1966 pre-induction Report of Medical History, the 
Veteran related that his usual occupation was auxiliary equipment 
operator.  In this case, the service treatment records do not 
document any complaints, findings or diagnoses pertaining to 
hearing loss; tinnitus; arthritis of the bilateral hips; 
arthritis of the bilateral knees; neuropathy of the right and 
left hand; sleep apnea; or PTSD disorders.  However, post service 
treatment records do document treatment for the claimed 
disorders.  

An Employee Audio History Report from April 1974 to September 
2004 from Southern Company reflects impaired hearing for VA 
purposes in the left ear from at least April 1974 and in the 
right ear from at least December 1985.  However, the method of 
testing was not described.  July 2005 and March 2006 private 
treatment records document treatment for osteoarthritis of the 
bilateral hips and knees, without comment as to etiology.  A 
February 2007 patient information and delivery form from 
Precision CPAP, Inc. lists a diagnosis of OSA (obstructive sleep 
apnea), without comment as to etiology.  A January 2009 private 
treatment record documents treatment for complaints of numbness 
in both hands; the physician's presumptive diagnosis was carpal 
tunnel syndrome.  Again, the physician provided no comment as to 
etiology.  January and February 2009 private treatment records 
document treatment for psychiatric disorders.  Relevant diagnoses 
included anxiety disorder (with posttraumatic features), major 
depressive disorder and PTSD.  In the January 2009 treatment 
record the licensed psychologist concluded that the Veteran was 
experiencing anxiety related to traumatic events he witnessed 
while serving in Vietnam.  VA treatment records from December 
2009 to January 2010 document treatment for the various 
disorders.

With regard to the claims for bilateral hearing loss and 
tinnitus, on September 2, 2010, the Department of Veterans' 
Affairs, Veterans Benefits Administration issued Fast Letter (FL) 
10-35.  The subject was: Modifying the Development Process in 
Claims for Hearing Loss and/or Tinnitus.  That letter introduced 
the Duty MOS Noise Exposure Listing, a rating job aid for 
determinations regarding service connection of hearing loss 
and/or tinnitus.  The Duty MOS Noise Exposure Listing is a 
compilation of Department of Defense-verified lists of military 
occupational specialties (MOSs) and the corresponding probability 
of hazardous noise exposure.

The FL indicated that when a claim for hearing loss and/or 
tinnitus is received, the decision maker must review the claim 
for: Sufficient evidence of a current disability (including lay 
evidence); and evidence of hearing loss and/or tinnitus in 
service; or records documenting an event, injury, disease, or 
symptoms of a disease potentially related to an audiological 
disability.  If there is no documented evidence of an in-service 
illness, injury, or event with which the claimed conditions could 
be associated, the Duty MOS Noise Exposure Listing will be 
considered.  Based on the Veteran's records, each duty MOS or 
duty assignment documented will be reviewed for a determination 
as to the probability of exposure to hazardous noise on the Duty 
MOS Noise Exposure Listing.  If the duty position is shown to 
have a "Highly Probable" or "Moderate" probability of exposure to 
hazardous noise, exposure to such noise will be conceded for 
purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current 
disability and the in-service exposure to hazardous noise is 
conceded based on the Duty MOS Noise Exposure Listing, VA is 
obligated to request a VA examination and opinion to determine if 
there is a medical nexus.  The level of probability of exposure 
conceded, such as "Highly Probable" or "Moderate," should be 
included in the information provided to the examiner in the body 
of the examination request.  Finally, it was noted that the Duty 
MOS Noise Exposure Listing is not an exclusive means of 
establishing a Veteran's in-service noise exposure. Claims for 
service connection of hearing loss must be evaluated in light of 
all evidence of record in each case, including treatment records 
and examination results.

The Veteran's DD Form 214 listed his MOS as "51B" - carpenter.  
While MOS digits have been revised, a review of the Army Enlisted 
Military Occupational Specialties indicates that 51B is now 12W - 
carpentry and masonry specialist, and is shown to have highly 
probable hazardous noise exposure.  Thus, exposure to hazardous 
noise in service is conceded, and development following the 
guidelines of FL 10-35 is required.

With regard to the Veteran's claim for service connection for an 
acquired psychiatric disorder to include PTSD, the Board notes 
the regulations regarding PTSD were amended effective July 13, 
2010, "by liberalizing in some cases the evidentiary standard for 
establishing the required in-service stressor." (Fed. Reg. Vol. 
75, No. 133, July 13, 2010).  The changes apply to cases on 
appeal to the Board, but have not yet been decided.

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that: (1) A VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  (VA Training 
Letter (TL) 10-05 (July 16, 2010))

Once a claim for PTSD has been received, the Veterans Service 
Representative (VSR) should review the application and available 
service records to determine if a VA examination should be 
scheduled.  It is well established that the criteria for 
scheduling a Veteran for an examination pursuant to VA's duty to 
assist under 38 U.S.C. § 5103A(d) is low.  See McLendon v. 
Nicholson, 20 Vet.App. 79 (2006). Specific to PTSD claims under 
which the new § 3.304(f)(3) may be applicable, if review of an 
application for benefits discloses a compensation claim for PTSD 
and the Veteran's DD-Form 214 verifies service in a location that 
would involve "hostile military or terrorist activity" as 
evidenced by such awards as an Iraq Campaign Medal, Afghanistan 
Campaign Medal, or Vietnam Service Medal, this evidence would be 
sufficient to schedule the Veteran for a VA psychiatric 
examination. (VA TL 10-05 (July 16, 2010).

The Veteran contends that he has PTSD as a result of his service 
in Vietnam.  Notwithstanding the requisite diagnosis of PTSD, 
while this case has been undergoing development, legal guidance 
has been provided that in cases such as this, with other 
psychiatric disorders diagnosed, all diagnoses must be 
considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
this case anxiety disorder and major depressive disorder have 
been consistently diagnosed.  An opinion as to etiology is 
indicated, resulting in a change in characterization of the issue 
on the title page.

Finally, the Board notes that the Veteran has expressed timely 
disagreement with the July 2010 rating decision denying service 
connection for ischemic heart disease, to include as secondary to 
herbicide exposure, and that a Statement of the Case should be 
issued as to this claim.  To date, however, no Statement of the 
Case has been issued.  It remains incumbent upon the RO to issue 
a Statement of the Case addressing this particular issue and this 
matter must be addressed on remand.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also 38 C.F.R. § 19.26 (2010).

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2010), the 
need for additional evidence regarding his 
claims.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated the Veteran for his hearing loss; 
tinnitus; arthritis of the bilateral hips; 
arthritis of the bilateral knees; 
neuropathy of the right and left hand; 
sleep apnea; and PTSD disorders.  After he 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the Veteran should be 
afforded a VA Audio examination to determine 
the etiology of the claimed bilateral 
hearing loss.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
audiologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol in 
VA's Disability Worksheet for VA Audio 
revised on February 17, 2010. In this case, 
exposure to hazardous noise in service is 
highly probable.  

Following the examination, and having 
reviewed the evidence of record, and 
considering the Veteran's pre-service 
audiometric examinations of July 1965 and 
November 1966 (where measurements were taken 
applying ASA units rather than ISO (ANSI) 
units), his in-service and pre- and post-
service hazardous noise exposure, the 
audiologist is requested to opine whether it 
is at least as likely as not (50 percent or 
greater) that any current hearing loss is 
due to hazardous noise exposure in service.  
Sustainable reasons and bases are to be 
provided with this opinion.

4.  Veteran should also be afforded a VA 
examination by the appropriate physician to 
determine, if possible, the etiology of his 
arthritis of the bilateral hips and 
bilateral knees.  His claims folder must be 
made available for the physician's review 
prior to the entry of any opinion.  A 
notation to the effect that this record 
review took place should be included in the 
examiner's report.  All indicated tests and 
studies are to be performed.  Following the 
examination, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater likelihood) that any 
current arthritis of the bilateral hips 
and/or knees had its onset in his period of 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.  If the examiner opines 
that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

5.  The Veteran should also be afforded a 
VA neurology examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims folder 
must be made available to the neurologist 
for review of the case prior to the 
examination of the Veteran.  A notation to 
the effect that this record review took 
place should be included in the report of 
the neurologist.  

Following the examination, the neurologist 
should provide diagnoses of any peripheral 
neuropathy of the hands currently affecting 
the Veteran and offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater likelihood) 
that the Veteran suffers from any 
peripheral neuropathy of the hands 
etiologically related to his period of 
service.  In providing an opinion, the 
neurologist is requested to cite to the 
record, and to medical textbooks, etc. when 
necessary in order to provide a 
comprehensive opinion.

6.  The Veteran should also be afforded a 
VA examination by the appropriate physician 
to determine, if possible, the etiology of 
his sleep apnea.  The Veteran's claims 
folder must be made available for the 
physician's review prior to the entry of 
any opinion.  A notation to the effect that 
this record review took place should be 
included in the examiner's report.  All 
indicated tests and studies are to be 
performed.  Following the examination, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) that any current sleep apnea 
onset in service or is otherwise 
etiologically related to the Veteran's 
period of service.

A complete rationale should be given for 
all opinions and conclusions expressed.

7.  The Veteran should also be scheduled 
for a VA psychiatric examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the psychiatrist 
or psychologist performing the examination 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Pursuant to VA Training Letter 
10-05, issued on July 16, 2010, the 
examining psychologist or psychiatrist is 
to note that: If a diagnosis of PTSD is 
made, the examiner must now also determine 
if the Veteran's claimed stressor is 
related to the Veteran's fear of in-service 
hostile military or terrorist activity."  

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet for Initial Evaluation for Post-
Traumatic Stress Disorder Examination, 
revised on April 2, 2007. In addition to 
the other information provided in the 
examination report, the examiner must 
state whether or not the claimed 
stressor is related to the Veteran's 
fear of hostile military or terrorist 
activity.

Based on a review of the record, and 
examination of the Veteran, and considering 
the stressors, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran has PTSD related 
to an event in service.  The opinion should 
be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  

In addition, any other psychiatric 
impairment found should be set out.  If 
psychiatric impairment other than PTSD is 
found, the examiner is asked to opine as to 
whether it is at least as likely as not  
(50 percent chance or greater) that the 
disorder, other than PTSD, onset  during 
the Veteran's period of service or is 
otherwise etiologically related to the 
Veteran's period of service.  The examiner 
should utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

8.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for the 
scheduled VA examinations without good 
cause shown may have adverse effects on his 
claims.

9.  The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issues of entitlement to service 
connection for ischemic heart disease, to 
include as secondary to herbicide exposure.  
All indicated development should be taken 
in this regard.  The Veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2010).

10.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal.  
All applicable laws and regulations should 
be considered.  With regard the claim for 
an acquired psychiatric disorder to include 
PTSD, the provisions of 38 C.F.R. 
§ 3.304(f) (3) (effective July 13, 2010) 
should be applied, if pertinent.  If the 
benefits sought remain denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

